NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted August 15, 2013
                               Decided August 15, 2013

                                        Before

                           FRANK H. EASTERBROOK, Chief Judge

                           DIANE P. WOOD, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 12‐2858

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Northern District of Indiana,
                                              Hammond Division.
      v.
                                              No. 2:11cr99‐001
DARREN A. DUNHAM,
    Defendant‐Appellant.                      Philip P. Simon,
                                              Chief Judge.

                                      O R D E R 

       Darren Dunham falsified income tax returns for customers of his return‐
preparation business so that they would receive the earned income tax credit. He then
kept part of the refund checks as his fee and gave the remainder to his customers.
Dunham continued the scheme for more than two years—even after he had pleaded
guilty to five counts of aiding the preparation and filing of false returns, 26 U.S.C.
§ 7206(2). All told he prepared about 200 fraudulent returns and caused nearly $1
No. 12‐2858                                                                           Page 2

million in unrecovered losses to the United States Treasury. The district court calculated
a total offense level of 26 and a criminal history category of V, yielding a guidelines
imprisonment range of 110 to 137 months. The district court imposed 120 months’
imprisonment—24 months on each count, to be served consecutively—and a year of
supervised release on each count to be served concurrently. 

        Despite having waived his right to appeal as part of the plea agreement, Dunham
filed a notice of appeal. His newly appointed attorney asserts that the appeal is
frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). We invited
Dunham to comment on counsel’s motion, but he has not responded. See CIR. R. 51(b).
We confine our review to the potential issues identified in counsel’s facially adequate
brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel reports that Dunham would like to challenge the validity of his guilty
pleas. The transcript of the plea colloquy confirms that the district court substantially
complied with the requirements of Federal Rule of Criminal Procedure 11, including the
mandate to discuss the appeal waiver with Dunham and ensure his understanding of
its consequences, see FED. R. CRIM. P. 11(b)(1)(N). Counsel points out that the court did
not warn Dunham that he could be prosecuted if he committed perjury during the
hearing, see id. 11(b)(1)(A), but the lawyer correctly concludes that this omission was
harmless because there is no current or prospective prosecution of Dunham for perjury,
see United States v. Graves, 98 F.3d 258, 259 (7th Cir. 1996). A challenge to Dunham’s
guilty pleas thus would be frivolous.

        Also frivolous are the potential sentencing issues discussed by counsel. An
appellate waiver stands or falls with the guilty plea, United States v. Quintero, 618 F.3d
746, 752 (7th Cir. 2010), and we will enforce an express and unambiguous waiver that
the defendant agreed to knowingly and voluntarily, United States v. Kilcrease, 665 F.3d
924, 927 (7th Cir. 2012). There are exceptions to enforcement if a sentence violates a
statutory maximum or the district court relied on a constitutionally impermissible
factor, Dowell v. United States, 694 F.3d 898, 902 (7th Cir. 2012), but those circumstances
are not present in this case, see 18 U.S.C. § 3583(b)(3); 26 U.S.C. § 7206.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.